DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 6/30/2022, responding to the office action mailed on 5/17/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1-8, 10-11 and 13-20.  

Allowable Subject Matter
Claims 1-8, 10-11 and 13-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-8 and 10 are allowed because the prior art of record, US 2016/0104771, neither anticipates nor render obvious the limitations of the base claims 1 that recite “a second transistor pair that is stacked over the first transistor pair, the second transistor pair including a second n-type transistor and a second p-type transistor that are arranged along the horizontal direction and are positioned side by side; the second n-type transistor include a third n-type S/D region, a second n-type channel region, and a fourth n-type S/D region that are formed based on a second continuous channel structure extending along the horizontal direction, and are coupled to each other, the second n- type channel region being positioned between the third n-type S/D region and the fourth n-type S/D region, the second p-type transistor include a third p-type S/D region, a second p-type channel region, and a fourth p-type S/D region that are formed based on the second continuous channel structure extending along the horizontal direction, and are coupled to each other, the second p- type channel region being positioned between the third p-type S/D region and the fourth p-type S/D region, and the fourth n-type S/D region of the second n-type transistor is in contact with the third p-type S/D region of the second p-type transistor” in combination with other elements of the base claims 1.

Claims 11 and 13-15 are allowed because the prior art of record, US 2019/0165171, neither anticipates nor render obvious the limitations of the base claims 11 that recite “forming a first dielectric laver to cover the second first-type future S/D region of the first first-type transistor and the first second-type future S/D region of the first second-type transistor; forming a second dielectric layer to cover the first dielectric layer; forming a mask layer to cover the first second-type transistor, a first section of the second dielectric laver and a first section of the first dielectric laver that are disposed over the first second-type future S/D region; removing a second section of the first dielectric layer and a second section of the second dielectric layer that are positioned over the second first-type future S/D region to uncover the second first-type future S/D region” in combination with other elements of the base claims 11.

Claims 16-20 are allowed because the prior art of record, US 10,483,287, neither anticipates nor render obvious the limitations of the base claims 16 that recite “a first p-type source/drain (S/D) region, a first p-type channel region, and a second p-type S/D region that are formed based on the first continuous channel structure extending in the horizontal direction” in combination with other elements of the base claims 16.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811